 



Exhibit 10.b.ii
MASCO CORPORATION
NON-EMPLOYEE DIRECTORS EQUITY PROGRAM
UNDER THE 2005 LONG TERM STOCK INCENTIVE PLAN
     For purposes of this Program, an “Eligible Director” is any Director of
Masco Corporation (the “Company”) who is not an employee of the Company and who
receives a fee for services as a Director.
Section 1. Restricted Stock Award
     (a) Each Eligible Director who is first elected or appointed to the Board
after December 4, 2007 shall receive, as of the date of such election or
appointment, an award of Restricted Stock equal to one-half of the annual
retainer paid to Eligible Directors in the year immediately prior to the award
multiplied by five; provided, that the amount of Restricted Stock awarded to any
Eligible Director who begins serving as a Director other than at the beginning
of a calendar year shall be prorated to reflect the partial service of the
initial year of the Director’s term, such proration to be effected in the
initial vesting. Awards of Restricted Stock hereunder shall vest in twenty
percent annual installments (disregarding fractional shares) on January 1 of
each of the five consecutive years following the year in which the award is
made, and the price of the Shares used in determining the number of Shares of
Restricted Stock which shall be issued to such Eligible Director shall be the
fair market value of the Shares as determined by the Board of Directors on the
date on which such Eligible Director is elected or appointed.
     (b) Upon the full vesting of any initial award of Restricted Stock
hereunder, each Eligible Director shall receive an annual award of Restricted
Stock valued at one-half of the annual retainer. The number of Shares subject to
such award shall be determined generally in accordance with the provisions of
Section 1(a); provided, however, that the Board shall have sole discretion to
adjust the amount of retainer then to be paid in the form of Shares and the
terms of any such award of Shares. Except as the Board may otherwise determine,
any increase or decrease in an Eligible Director’s annual retainer during the
period when such Director has an outstanding award of Restricted Stock shall be
implemented by increasing or decreasing the cash portion of such Director’s
retainer.
     (c) Each Eligible Director shall be entitled to vote and receive dividends
on the unvested portion of his or her Restricted Stock, but will not be able to
obtain a stock certificate or sell, encumber or otherwise transfer such
Restricted Stock except in accordance with the terms of the 2005 Long Term Stock
Incentive Plan, as amended from time to time (the “2005 Plan”). If an Eligible
Director’s term of service as a Director is terminated for any reason other than
death or permanent and total disability or retirement on or after normal
retirement age as specified in the Company’s Corporate Governance Guidelines,
all shares of Restricted Stock theretofore awarded to the Eligible Director
which are still subject to restrictions shall upon such termination be forfeited
and transferred back to the Company; provided, however, that a pro rata portion
of the Restricted Stock which would have vested on January 1 of the year
following the year of the Eligible Director’s termination shall vest on the date
of termination, based upon the portion of the year during which the Eligible
Director served as a Director of the Company.
     (d) Notwithstanding the foregoing or clause (f) below, if an Eligible
Director continues to hold an award of Restricted Stock following termination of
service as a Director (including retirement), the Shares of Restricted Stock
which remain subject to restrictions shall nonetheless be forfeited and
transferred back to the Company if the Board at any time thereafter determines
that the former Director has engaged in any activity detrimental to the
interests of the Company.
     (e) If an Eligible Director’s term is terminated by reason of death or
permanent and total disability or if following retirement as a Director a former
Director continues to have rights under an Award of Restricted Stock and
thereafter dies, the restrictions contained in the Award shall lapse with
respect to such Restricted Stock.
     (f) If an Eligible Director’s term is terminated by reason of retirement on
or after normal retirement age as specified in the Company’s Corporate
Governance Guidelines, the restrictions contained in the Award of Restricted
Stock shall continue to lapse in the same manner as though the term had not
terminated.
     (g) The provisions of Section 6(d)(v) of the 2005 Plan (acceleration) shall
not apply to awards of Restricted Stock to Eligible Directors.

1



--------------------------------------------------------------------------------



 



Section 2. Stock Option Grant
     (a) On the date of each of the Company’s annual stockholders meetings, each
person who is or becomes an Eligible Director on that date and whose service on
the Board will continue after such date shall be granted a Stock Option to
purchase 8,000 Shares.
     (b) Stock Options granted under this program shall be non-qualified stock
options and shall have the following terms and conditions.
     1. Term of Option. The term of the Stock Option shall be ten years from the
date of grant, subject to earlier termination in the event of termination of
service as an Eligible Director. If an Eligible Director’s term of service as a
Director is terminated for any reason other than death, the Director may
thereafter exercise the Stock Option as provided below, except that the Board
may terminate the unexercised portion of the Stock Option concurrently with or
at any time following termination if it shall determine that the former Director
has engaged in any activity detrimental to the interests of the Company. If an
Eligible Director’s term is terminated for any reason other than death or
permanent and total disability or retirement on or after normal retirement age
as specified in the Company’s Corporate Governance Guidelines, at a time when
such Director is entitled to exercise an outstanding Stock Option, then such
Stock Option may be exercised as to all or any of the Shares which the Eligible
Director was entitled to purchase at the date of termination until the earlier
of (i) the expiration of the original term, or (ii) one year after death. That
portion of the Stock Option not exercisable at the time of such termination
shall be forfeited and transferred back to the Company on the date of such
termination. If an Eligible Director’s term is terminated by reason of permanent
and total disability, any portion of a Stock Option that is not then exercisable
shall become fully exercisable and shall remain exercisable until the earlier of
the expiration of the original option term or one year after death. If an
Eligible Director retires from service as a Director on or after normal
retirement age as specified in the Company’s Corporate Governance Guidelines,
such Stock Option shall continue to become exercisable and shall remain
exercisable in accordance with its terms and the provisions of the 2005 Plan. If
an Eligible Director dies, all unexercisable installments of the Stock Option
shall thereupon become exercisable and at any time or times within one year
after death such Stock Option may be exercised as to all or any unexercised
portion of the Stock Option. Except as so exercised, such Stock Option shall
expire at the end of such period. Except as provided above, a Stock Option may
be exercised only if and to the extent such Stock Option was exercisable at the
date of termination of service as an Eligible Director, and a Stock Option may
not be exercised at a time when the Stock Option would not have been exercisable
had the service as an Eligible Director continued.
     2. Exercisability. Subject to clause 1 above, each Stock Option shall vest
and become exercisable with respect to twenty percent of the underlying Shares
on each of the first five anniversaries of the date of grant, provided that the
optionee is an Eligible Director on such date.
Section 3. Non-Compete Provision
     Each award of Restricted Stock and Stock Option granted hereunder shall
contain a provision whereby the award holder shall agree, in consideration for
the award and regardless of whether restrictions on shares of Restricted Stock
have lapsed or whether the Stock Option becomes exercisable or is exercised, as
the case may be, as follows:
     (a) While the holder is a Director of the Company and for a period of one
year following the termination of such holder’s term as a Director of the
Company, other than a termination following a Change in Control, not to engage
in, and not to become associated in a “Prohibited Capacity” (as hereinafter
defined) with any other entity engaged in, any “Business Activities” (as
hereinafter defined) and not to encourage or assist others in encouraging any
employee of the Company or any of its subsidiaries to terminate employment or to
become engaged in any such Prohibited Capacity with an entity engaged in any
Business Activities. “Business Activities” shall mean the design, development,
manufacture, sale, marketing or servicing of any product or providing of
services competitive with the products or services of the Company or any
subsidiary at any time the award is outstanding, to the extent such competitive
products or services are distributed or provided either (1) in the same
geographic area as are such products or services of the Company or any of its
subsidiaries, or (2) to any of the same customers as such products or services
of the Company or any of its subsidiaries are distributed or provided.
“Prohibited Capacity”

2



--------------------------------------------------------------------------------



 



shall mean being associated with an entity as a director, employee, consultant,
investor or another capacity where (1) confidential business information of the
Company or any of its subsidiaries could be used in fulfilling any of the
holder’s duties or responsibilities with such other entity, or (2) an investment
by the award holder in such other entity represents more than 1% of such other
entity’s capital stock, partnership or other ownership interests.
     (b) Should the award holder either breach or challenge in judicial or
arbitration proceedings the validity of any of the restrictions contained in the
preceding paragraph, by accepting an award each award holder shall agree,
independent of any equitable or legal remedies that the Company may have and
without limiting the Company’s right to any other equitable or legal remedies,
to pay to the Company in cash immediately upon the demand of the Company (1) the
amount of income realized for income tax purposes from an award of Restricted
Stock and/or the exercise of a Stock Option, net of all federal, state and other
taxes payable on the amount of such income, but only to the extent such income
is realized from restrictions lapsing on shares or exercises occurring, as the
case may be, on or after the termination of the award holder’s term as a
Director of the Company or within the two year period prior to the date of such
termination, plus (2) all costs and expenses of the Company in any effort to
enforce its rights under this or the preceding paragraph. The Company shall have
the right to set off or withhold any amount owed to the award holder by the
Company or any of its subsidiaries or affiliates for any amount owed to the
Company by the award holder hereunder.
Section 4. Termination, Modification or Suspension
     The Board of Directors may terminate, modify or suspend this Program at any
time as it may deem advisable.

3